IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
v. Criminal Action No. 3:15CR19
DEANDRE YELLARDY,
Petitioner.
MEMORANDUM OPINION
DeAndre Yellardy, a federal inmate proceeding pro se, filed this 28 U.S.C. § 2255

Motion (“§ 2255 Motion,” ECF No. 37). Yellardy demands relief upon the following grounds:

Claim One The Government violated Yellardy’s right to a speedy trial. (ECF
No. 37-1, at 1.)
Claim Two The Government violated Yellardy’s right to due process when he

“was transferred from state custody to federal custody ‘without
being advised or given notice’ that he was going to be tried
federally.” (/d. at 2.)

Claim Three Yellardy failed to receive the effective assistance of counsel when
counsel failed to raise Claims One, Two, and Four. (/d. at 3-4.)

Claim Four “Yellardy challenges his sentence on the grounds that he [was]
unjustly denied a Three-Level (3) reduction based upon acceptance
of responsibility under 3E1.1.” (/d. at 4.)
The Government responds that Claims One, Two, and Four are procedurally defaulted
and that Yellardy’s assertions that he was denied the effective assistance of counsel lack merit.

(ECF No. 40.) Yellardy has filed a Reply. (ECF No. 41.)! For the reasons set forth below,

Yellardy’s claims will be dismissed as procedurally defaulted and meritless.

 

' In his Reply, Yellardy argues that ineffective assistance of counsel constitutes cause to
excuse his defaults and further argues why his claims have merit. Yellardy, however, also makes
some assertions of legal error that bear little relation to the claims raised in his § 2255 Motion.
For example, Yellardy contends that his rights under Brady v. Maryland, 373 U.S. 83 (1963),
were violated by the “failure to disclose an impending federal indictment . . . .”’ (ECF No. 41, at
I. Pertinent Factual and Procedural History

On June 12, 2014, Yellardy shot two individuals who were seated in their vehicle at an
EZ Mart convenience store in Richmond, Virginia. (ECF No. 17, at 1-2.) The Richmond Police
Department arrested Yellardy that same day. (/d. at 2.) As pertinent here, Yellardy was charged
in the Circuit Court of the City of Richmond (“Circuit Court”) with Possession of a Firearm with
a Controlled Substance (“State Firearm Charge”), (ECF No. 24, at 13.) Yellardy “remained in
continuous custody [after] his arrest on June 12, 2014.” (ECF No. 17, at 2.)

On January 23, 2015, this Court issued a Criminal Complaint and arrest warrant charging
Yellardy with possession of a firearm by a convicted felon (“Federal Firearm Charge”). (ECF
No. 1.) The arrest warrant apparently was lodged as a detainer with the state authorities. On
January 27, 2015, the Circuit Court nolle prossed Yellardy’s State Firearm Charge, and Yellardy
was held thereafter on the federal arrest warrant. (ECF No. 24, at 13.) On January 29, 2015,
federal officials formally arrested Yellardy on the Federal Firearm Charge. (ECF No. 3.) Later
that same day, Yellardy appeared in this Court for his initial appearance on that charge. (ECF
No. 4.) On February 3, 2015, Yellardy was indicted on one count of possession of a firearm by a
convicted felon. (ECF No. 10.)

On February 10, 2015, Yellardy appeared in this Court for his arraignment on the Federal

Firearm Charge. (ECF No. 12.) Yellardy moved for a continuance beyond the Speedy Trial Act

 

9.) As Yellardy did not seek leave to amend, the Court is neither obliged nor inclined to construe
the Reply as a motion so he may raise entirely new grounds for relief based on arguments set
forth in his Reply. See Snyder v. United States, 263 F. App’x 778, 779 (11th Cir. 2008) (refusing
to consider petitioner’s statement in a reply brief as an attempt to amend his § 2255 motion to
add a new claim); Hull v. United States, Nos. RWT 05-0109, RWT 06-1593, 2008 WL
4181946, at *3—-4 (D. Md. Sept. 5, 2008); Equity in Athletics, Inc. v. Dep’t of Educ., 504 F. Supp.
2d 88, 111 (W.D. Va. 2007) (citing cases for the proposition that “new legal theories must be
added by way of amended pleadings, not by arguments asserted in legal briefs”).

2
cut-off date, which the Court granted. (ECF No. 13.) That same day, the Court scheduled
Yellardy’s trial for April 22, 2015. (ECF No. 12.)

On March 20, 2015, pursuant to a Plea Agreement, Yellardy pled guilty to the Federal
Firearm Charge. (ECF Nos. 15, 16.) As part of the Plea Agreement, the parties agreed that
Yellardy should be sentenced to the statutory maximum sentence of 120 months and receive a 3-
level reduction for acceptance of responsibility. (ECF No. 16, at 2.) On July 1, 2015, the Court
sentenced Yellardy to 120 months of imprisonment. (ECF No. 29.)

Il. Analysis

The procedural default rule bars from review Claims One, Two, and Four, absent a
showing of cause and prejudice or actual innocence, because Yellardy could have—but did not—
raise these claims at trial or on direct appeal. See Bousley v. United States, 523 U.S. 614, 622-23
(1998); United States v. Frady, 456 U.S. 152, 167-68 (1982). Yellardy contends that the
ineffective assistance counsel rendered him constitutes cause to excuse his default of Claims
One, Two, and Four. That contention lacks merit for the reasons discussed below. Accordingly,
Claims One, Two, and Four will be DISMISSED.

Il. Ineffective Assistance of Counsel

To demonstrate ineffective assistance of counsel, a convicted defendant must show, first,
that counsel’s representation was deficient, and second, that the deficient performance prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient
performance prong of Strickland, the convicted defendant must overcome the ““‘strong
presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable
professional assistance.” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to “show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective
assistance of counsel claims, it is not necessary to determine whether counsel performed

deficiently if the claim is readily dismissed for lack of prejudice. /d. at 697.

A. Speedy Trial Challenges

Yellardy faults counsel for failing to protect his right to a speedy trial under the Speedy
Trial Act, 18 U.S.C. § 3161. The Speedy Trial Act, provides in pertinent part that:

(b) Any information or indictment charging an individual with the commission of
an offense shall be filed within thirty days from the date on which such individual
was arrested or served with a summons in connection with such charges. . . .

(c)(1) In any case in which a plea of not guilty is entered, the trial of a defendant
charged in an information or indictment with the commission of an offense shall
commence within seventy days from the filing date (and making public) of the
information or indictment, or from the date the defendant has appeared before a
judicial officer of the court in which such charge is pending, whichever date last
occurs. ...

18 U.S.C. § 3161.
Yellardy contends:
Typically, a person brought before the Court[] pursuant to §3161[] that no
more than 30 days pass between arrest and indictment, pursuant to §3161 no more
than 70 days pass between indictment and trial.
Yellardy’s custody of “nine months” was an unprecedented amount of
time for his case to remain idle....
(ECF No. 37-1, at 1.)
Yellardy fails to distinguish between his arrest on the State Firearm Charge and his arrest
on his Federal Firearm Charge. The Speedy Trial “Act applies only to federal prosecutions [and]

it is only a federal arrest, not a state arrest, which will trigger the commencement of the time

limits set in the Act.” United States v. laquinta, 674 F.2d 260, 264 (4th Cir. 1982). This is so
because the Speedy Trial “Act is consistent with the doctrine of dual sovereignty, which
recognizes that the federal government is not bound by the actions of state authorities and that
successive state and federal prosecutions are constitutionally permissible.” /d. (citations
omitted) (internal quotation marks omitted).

The record reflects that the Circuit Court nolle prossed the State Firearm Charge on
January 27, 2015, and that Yellardy was arrested on his Federal Firearm Charge two days later.
Thus, the limitations period under the Speedy Trial Act did not commence until January 27,
2015, when Yellardy was being held on the federal arrest warrant. See United States v. Woolfolk,
399 F.3d 590, 596 (4th Cir. 2005) (concluding the Speedy Trial Act clock commences only when
“the Government knew or should have known that the defendant was restrained solely to answer
federal charges”). As Yellardy was timely indicted on February 3, 2015, for the Federal Firearm
Charge, no violation of the thirty-day period set forth in 18 U.S.C. § 3161(b) occurred. Thus,
counsel was not deficient nor was Yellardy prejudiced by counsel’s failure to pursue such a
claim.”

Yellardy also tersely suggests that his right to a speedy trial under the Sixth Amendment?
was violated. The Sixth Amendment’s speedy trial protection is triggered only by “a formal
indictment or information or else [by] the actual restraints imposed by arrest and holding to
answer a criminal charge... .” United States v. Marion, 404 U.S. 307, 320 (1971); see United
States v. Thomas, 55 F.3d 144, 148 (4th Cir. 1995) (finding that a “defendant must show first that

the [Sixth] Amendment’s protections have been triggered by ‘arrest, indictment, or other official

 

* To the extent that Yellardy contends that Virginia officials violated his right under
Virginia law to a speedy trial pursuant to Va. Code § 19.2-243, (see ECF No. 41, at 7-8), his
remedy, if any, lies in the Virginia courts.

3“Tn all criminal prosecutions, the accused shall enjoy the right to a speedy and public
trial... .” U.S. Const. amend. VI.
accusation’” (quoting Doggett v. United States, 505 U.S. 647, 655 (1992))). Thus, Yellardy had
no entitlement to the Sixth Amendment’s protections for his Federal Firearm Charge until he was
taken into federal custody on that charge on January 27, 2015. Contrary to Yellardy’s
suggestion, an arrest on a state charge fails to engage the speedy trial protections under the Sixth
Amendment for a subsequent federal charge. United States v. Dowdell, 595 F.3d 50, 62 (st Cir.
2010) (“The speed of a federal trial is measured from the federal accusation on which it is based;
one sovereign’s enforcement of its own criminal laws is not attributable to another sovereign
merely because of the presence of investigatory assistance, prosecutorial collaboration, or
overlap among charges.”); United States v. Garner, 32 F.3d 1305, 1309 (8th Cir. 1994) (citations
omitted) (observing that an “arrest on state charges does not engage the [Sixth Amendment]
speedy trial protection for a subsequent federal charge”). As Yellardy pled guilty within two
months of being charged with Federal Firearm Charge, counsel reasonably eschewed pursuing a
claim that Yellardy’s constitutional right to a speedy trial was violated. Accordingly, Yellardy
fails to demonstrate counsel performed deficiently or that he was prejudiced by counsel’s failure
to pursue any speedy trial challenge.

B. Alleged Due Process Violation

In Claim Two, Yellardy contends that the Government violated his right to due process
when he “was transferred from state custody to federal custody ‘without being advised or given
notice’ that he was going to be tried federally.” (ECF No. 37-1, at 2.) Prior to being charged
federally, Yellardy did not enjoy a due process right to know that he might be charged federally.
Cf: In re Amgen Inc., No. 10-MC-0249 (SLT) (JO), 2011 WL 2442047, at *13 (E.D.N.Y. Apr.
6, 2011) (“[T]he target of a grand jury investigation has no right to know of its existence; to the

contrary, the investigation is meant to proceed entirely in secret.” (citing United States v.
Williams, 504 U.S. 36, 48 (1992); United States v. R. Enterprises, Inc., 498 U.S. 292, 299
(1991))), report and recommendation adopted, No. 10-MC-249 (SLT) (JO), 2011 WL 2418815
(E.D.N.Y. June 14, 2011). The record reflects that Yellardy was provided ample, prompt notice
once he was charged federally: on January 23, 2015, this Court issued a Criminal Complaint and
arrest warrant charging Yellardy with possession of a firearm by a convicted felon, (ECF No. 1);
on January 29, 2015, federal officials formally arrested Yellardy on the Federal Firearm Charge,
(ECF No. 3); later that same day, Yellardy appeared in this Court for his initial appearance on
that charge, (ECF No. 4); on February 3, 2015, Yellardy was indicted on the Federal Firearm
Charge, (ECF No. 10); and on February 10, 2015, Yellardy was arraigned on the Federal Firearm
Charge, (ECF No. 12). Given these circumstances, counsel reasonably eschewed raising the due
process challenge Yellardy urges here. Cf Fisher v. Cervantes, No. 9:10-CV—110, 2011 WL
5513439, at *12 (E.D. Tex. Sept. 12, 2011) (rejecting plaintiffs claim that he had a
constitutional right to be advised that he was the target of a criminal investigation), report and
recommendation adopted, No. 9:10CV—110, 2011 WL 5513388 (E.D. Tex. Nov. 9, 2011).

C. Acceptance of Responsibility

In Claim Four, Yellardy contends that he was “unjustly denied a Three-Level (3)
reduction based upon acceptance of responsibility under 3E1.1.” (ECF No. 37-1, at 4.) The
record plainly contravenes this claim. The Government moved for and Yellardy received a 3-
level decrease to his Offense Level for Acceptance of Responsibility. (ECF No. 24, at 7; ECF
No. 28, at 1.) Nevertheless, because Yellardy used the firearm in conjunction with an assault
with intent to commit murder, his Base Offense Level was 33. (ECF No. 24, at 6.) Additionally,
Yellardy received a two-level increase because the victim sustained a serious bodily injury. (/d.)

Thus, even after the 3-level decrease to his Offense Level for Acceptance of Responsibility,
Yellardy had a Total Offense Level of 32 and a Criminal History Category of III, resulting in an
advisory guideline range of 151-188 months. (ECF No. 24, at 18), U.S. GUIDELINES MANUAL,
ch. 5, pt. A (sentencing table) (U.S. Sentencing Comm’n 2015). Accordingly, counsel
reasonably refrained from objecting that Yellardy had not received a 3-level decrease in his
Offense Level for Acceptance of Responsibility.
IV. Conclusion

Yellardy’s request to proceed in forma pauperis (ECF No. 38) will be GRANTED. The
§ 2255 Motion (ECF No. 37) will be DENIED. Yellardy’s claims and the action will be
DISMISSED. A certificate of appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

plubds/_-
M. Hann ah

“yD Ae United States District Judge
2 2gta
Date: JU i G Joe xe

Richmond, Virginia
